Citation Nr: 1804914	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hysterectomy.

2.  Entitlement to an initial rating in excess of 10 percent for scar, status post hysterectomy.

3.  Entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to attorney fees will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




ATTORNEY FOR THE BOARD


E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hysterectomy and assigned a 30 percent rating effective June 9, 2011; and, granted service connection for scar, status post hysterectomy, and assigned a 10 percent rating effective June 9, 2011.  As explained further below, a December 2012 rating decision (notice of which was mailed in June 2013) which granted service connection for PTSD and assigned a 100 percent rating effective June 9, 2011, is also on appeal.

In the Veteran's July 2015 substantive appeal, she requested a Board hearing via videoconference.  However, in a September 2017 written statement the Veteran withdrew her hearing request and requested that it not be rescheduled.  As such, the hearing request is considered withdrawn. 


REMAND

In a May 2015 written statement the Veteran requested that VA obtain her treatment records from the VA Medical Centers (VAMC) in Bay Pines, Florida and Coatesville, Pennsylvania.  A review of the record reflects that the most recent VA treatment records are dated in May 2015 from the Fayetteville VAMC.  The most recent VA treatment records from the Coatesville VAMC are dated in February 2013.  The most recent VA treatment records from the Bay Pines VAMC are dated in June 2010.  As such, a remand for updated VA treatment records is required.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As previously noted, the RO granted service connection for PTSD and assigned a 100 percent rating effective June 9, 2011, in a December 2012 rating decision, notice of which was mailed on June 14, 2013.  The Veteran filed a timely notice of disagreement with respect to the effective date assigned in March 2014.  (Although the notice of disagreement was stamped as having been received by VA on June 23, 2014, the facsimile transmission date was recorded as June 13, 2014.  Therefore, it is considered timely.)  To date, the RO has not issued a Statement of the Case regarding the effective date issue.  Accordingly, the Board is required to remand the issue of entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for PTSD for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all up-to-date VA treatment records, to include records from the Bay Pines, Florida VAMC dating from June 2010 to the present, from the Coatesville, Pennsylvania VAMC dating from February 2013 to the present, and from the Fayetteville VAMC dating from May 2015 to the present, and associate them with the claims file.

2.  Issue a Statement of the Case on the issue of entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for PTSD.  The Veteran should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal the issue should be returned to the Board for appellate action.

3.  Then, readjudicate the increased rating claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow her a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

